 


109 HRES 435 IH: Establishment of a select committee to investigate and oversee the awarding and execution of contracts for relief and reconstruction activities in areas affected by Hurricane Katrina.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 435 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Tancredo submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Establishment of a select committee to investigate and oversee the awarding and execution of contracts for relief and reconstruction activities in areas affected by Hurricane Katrina. 
 
 
That there is established a select committee to investigate and oversee the awarding and execution of contracts for relief and reconstruction activities in areas affected by Hurricane Katrina. 
2.FunctionsThe select committee shall conduct an ongoing study and investigation of the awarding and carrying out of contracts by the Government for relief and reconstruction activities in areas affected by Hurricane Katrina, and to make such recommendations to the House as the select committee deems appropriate regarding the following matters— 
(1)oversight procedures for the awarding of contracts and distribution of appropriated funds;  
(2) bidding, contracting, and auditing standards in the issuance of government contracts;  
(3) accountability of contractors and Federal, State, and local government officials involved in procurement;  
(4) penalties for violations of law, official corruption, and abuses in the awarding or carrying out of government contracts; and 
(5)such other matters as the select committee deems appropriate. 
3.Appointment and membershipThe select committee shall be composed of 15 individuals, to be appointed by the Speaker of the House (of whom 7 shall be appointed upon the recommendation of the minority leader), one of whom shall be designated as chairman. Any vacancy occurring in the membership of the select committee shall be filled in the same manner in which the original appointment was made. 
4.Rules and procedure 
(a)PowersFor the purpose of carrying out this resolution, the select committee may sit and act during the present Congress at any time and place within the United States or elsewhere, whether the House is in session, has recessed, or has adjourned and hold such hearings as it considers necessary and to require, by subpoena or otherwise, the attendance and testimony of such witnesses, the furnishing of information by interrogatory, and the production of such books, records, correspondence, memoranda, papers, documents, and other things and information of any kind as it deems necessary, including classified materials. 
(b)QuorumOne-third of the members of the select committee shall constitute a quorum for the transaction of business except for the reporting of the results of its study and investigation (with its recommendations) or the authorization of subpoenas, which shall require a majority of the committee to be actually present. 
(c)Issuance of SubpoenasA subpoena may be authorized and issued by the select committee in the conduct of any investigation or series of investigations or activities only when authorized by 8 members of the select committee. Authorized subpoenas shall be signed by the chairman or by any member designated by the select committee, and may be served by any person designated by the chairman or such member. Subpoenas shall be issued under the seal of the House and attested by the Clerk. The select committee may request investigations, reports, and other assistance from any agency of the executive, legislative, or judicial branch of the Government.  
(d) MeetingsThe chairman, or in his absence a member designated by the chairman, shall preside at all meetings and hearings of the select committee. All meetings and hearings of the select committee shall be conducted in open session, unless 8 members of the select committee vote to close a meeting or hearing.  
(e)Applicability of Rules of the HouseThe Rules of the House of Representatives applicable to standing committees shall govern the select committee where not inconsistent with this resolution.  
(f)Written Committee RulesThe select committee shall adopt additional written rules, which shall be public, to govern its procedures, which shall not be inconsistent with this resolution or the Rules of the House of Representatives. 
5.Administrative provisions 
(a)Appointment of StaffThe select committee staff shall be appointed, and may be removed, by the chairman and shall work under the general supervision and direction of the chairman.  
(b)CompensationThe chairman shall fix the compensation of all staff of the select committee within the budget approved for such purposes for the select committee.  
(c)Reimbursement of ExpensesThe select committee may reimburse the members of its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of the their functions for the select committee.  
(d)Payment of ExpensesThere shall be paid out of the applicable accounts of the House such sums as may be necessary for the expenses of the select committee. Such payments shall be made on vouchers signed by the chairman of the select committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
(e)ExpirationThe select committee shall cease to exist at the close of the 109th Congress. 
6.Reports 
(a)ReportsThe select committee shall provide quarterly reports to the House containing the results of its study and investigation, with its recommendations. Any report made by the select committee when the House is not in session shall be filed with the Clerk of the House. Any report made by the select committee shall be referred to the committee or committees that have jurisdiction over the subject matter of the report. 
(b)RecordsUpon the dissolution of the select committee, the records, files, and materials of the select committee shall be transferred to the Clerk of the House. 
 
